Honorable Henry Wade Criminal Distict Attorney 601 Elm Street Dallas, Texas 75202
Re: Whether a regional airport board may enter into an agreement with a municipality under article 999b, V.T.C.S.
Dear Mr. Wade:
You have asked our opinion as to whether the Dallas-Fort Worth Regional Airport Board may enter into an agreement with the city of Dallas by which the airport would agree to provide the city with additional law enforcement officers under the interlocal assistance provisions of article 999b, V.T.C.S.
The cities of Dallas and Fort Worth created the airport board by a joint agreement pursuant to article 46d-14, V.T.C.S. The agreement defines the board's authority with respect to the employment of law enforcement officers in its paragraph 8f. Although the agreement empowers the board to employ a security force and to formulate airport regulations and define penalties for their violation, the governing bodies of the cities of Dallas and Fort Worth must approve all such board plans.
Article 999b authorizes one county or municipality to provide law enforcement officers to another county or municipality in case the latter finds itself temporarily in need of additional officers. Section 1 of 999b defines "municipality" as "any city or town, including home-rule city or a city operating under the general law or a special charter." Neither the airport nor its board is a county, and neither is a municipality as defined in article 999b. Accordingly, it is our opinion that the airport board may not enter into any agreement with the city of Dallas under the provision of article 999b. We do not address in this opinion the authority of two or more cities to enter into the kind of agreement contemplated here.
 SUMMARY
The Dallas-Fort Worth regional Airport Board may not enter into an agreement with the city of Dallas under the interlocal assistance provisions of article 999b.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Tom Green First Assistant Attorney General
  David R. Richards Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General